Title: To George Washington from John Parke Custis, 29 March 1781
From: Custis, John Parke
To: Washington, George


                  Honl. & Dr Sir
                     
                  Abingdon March 29th 1781
                  On my return to this place, on Sunday last, I had the pleasure of receiving your Favour of the 28th ulto, Your reasoning is so cogent, that no one can pretend to cavil or dispute the Position; I must acknowledge that I wish to quit the public Business, & attend for some time to my domestic affairs, which call very pressing for my attention; but it has never been my Intention to leave the Service of the Country, as long as it is the general wish of the Inhabitants that I should serve them, I have indeed been often much mortified, and very sensibly hurt at the Determinations of the Assembly, and particularly, as I am subject to the reprobation of Measures that in my Heart I detest, from the Arbitrary decrees of a Majority of the House that the Ayes & Naes shall not be taken; this has determined Me several times not to subject Myself to censure without deserving it, but being fully convinced that it is the Duty of every good Citizen to counteract as much as in his Power, Measures that He sincerely thinks destructive of the public weal, I am perswaded to continue my feeble opposition, with out the Idea of Success, I have so often expressed my Opinion of the Futility of temporary Expedients that you must be convinced, that I think as you do on that Head, and very feelingly lament that the Majority of the Legislature of our Country do not join Us in Opinion.  When I did Myself the Pleasure of writing you from Richmond, I mentioned that a good Militia Law would pass, but such was the Versitility of the House, that it was rejected on the last reading very contrary to Expectation, the Assembly broke up last thursday, they passed an Act for the Emission of Ten Millions of Pounds immediately and five more if the Governor & Council shall think it necessary.  this as well as all Emissions heretofore, they have made a legal Tender in discharge of all Debts whatsoever, except Specific Contracts expressing the Contrary.  Nothing, in my Opinion can be more repugnant to justice than this Act, and Nothing can tend more to deprave the Morals of the people, this Act was carried by a Majority of two to one in the Legislature, and the Dissentients were not permitted to enter their Dissents.
                  I presume ere this reaches you, you must have heard of the Action between Lord Cornwallis and Genl Greene, and the particulars must be better known to you than Me, from what I have heard, I think Genl Greene has in fact much the Advantage, and do with pleasure congratulate you on the Behaviour of the Virginia Militia, every Officer that I have seen  in raptures of their Conduct.  Genl Greene has to his Conduct gaind universal Esteem, and possesses in the fullest Degree, the Confidence of all ranks of People.  I hope shortly to hear that he has given his Lordship a total Overthrow.  when I left Richmond it was perceived that a Fleet of twelve Sail of British Ships of the Line were in the Bay, if so?  the Traitor will escape.
                  As Nelly writes to my Mother She will inform Her of all domestic Matters.  I have the Pleasure to inform You that I left all Friends well.  I beg You will present my sincere Love to her, and believe Me to be with unfeigned Regard Yr most Affecte
                  
                     J.P. Custis
                  
               